Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura US 20150181103 .

Regarding claim 1, Kimura teaches an image producing apparatus, comprising: 

an image acquiring portion configured to acquire a plurality of exposure pair images photographed at a plurality of exposure values every pair of two points of view; (Fig. 4A and B; and Para 56; luminance [exposure values] histograms corresponding to FIGS. 4A and 4B; In FIGS. 4A and 4B, the images are respectively captured at the different viewpoints.)

(Para 56, FIGS. 4A and 4B, the images are respectively captured at the different viewpoints. positions on image planes change depending on a subject distance.) Based on applicants specifications para 19 parameters including a position

a correction portion configured to correct each of the plurality of exposer pair images based on aberration of the camera parameters; (Para 55 In step S307, an output image for display or recording is generated by performing resizing or gamma correction for a display image or coding processing in a predetermined format)

an area detecting portion configured to detect at least on of an overexposure area within the plurality of exposure pair images or an underexposure area within the plurality of exposure pair images based on the correction of each of the plurality of exposure pair images; and (Fig.3 area P(1,1) Group1 is underexposure area See Standard Luminance Fig.3C and Area (1,3) is overexposure area Group3 of Fig. 3; Also Para 48; positions are found using a sum of absolute difference (SAD) between the images based on luminance values in the areas)

a parallax image producing portion configured to:

make at least one of the overexposure area or the underexposure area as an exclusion area within the plurality of exposure pair images; and (Fig.3 area P(1,1) Group1 is underexposure area See Standard Luminance Fig.3C and Area (1,3) is overexposure area Group3 of Fig. 3; Also Para 48; positions are found using a sum of absolute difference (SAD) between the images based on luminance values in the areas) Also (Kimura para 48; an area image is cut out from the image [excluded] corresponding to the area 30-a)

generate a parallax image expressing parallax of the pair of two points of view based on an area of the plurality of exposure pair images in which the exclusion area is excluded. (Kimura para 48; an area image is cut out from the image [excluded] corresponding to the area 30-a, and an image of the same size is cut out at a position that is shifted in the X direction from the image corresponding to the area 30-e, and the images are compared with each other.)

Regarding claim 4, Kimura teaches all of the limitations of claim 1 and further teaches, further comprising: 
a high dynamic range image producing portion configured to generate a high dynamic range image at a specific point of view based on the parallax image, and (Kimura para 35; the plurality of images at the different viewpoints (parallax images) is acquired in the above-mentioned configuration, and the HDR synthesis is performed based on a difference in shading state for each of the images.)

the plurality of exposure pair images, wherein a display apparatus displays the high dynamic range image produced by the high dynamic range image producing portion, and  based on a change in a point of view of the high dynamic range image to be displayed, the display apparatus transfers in a step-by-step manner a range of pixel values of the high dynamic range (Kimura Fig.3A #S302 point of view Parallax [first, second point of view]; Fig.3A #S 304 transfer pixel value; Fig.3A S306 to High dynamic range image)

Regarding claim 5, Kimura teaches all of the limitations of claim 1 and further, 
wherein the plurality of exposure pair images is photographed by a photographing apparatus, and
the photographing apparatus is at every point of view of the pair of two point of view  and every exposure value of the plurality of exposure values. (Kimura Para 46, an image at a certain viewpoint can be generated by collecting the pixel signals at the similar relative positions in the ML. If this processing is similarly performed for each of the pixels under each ML in the MLA 20, a plurality of images captured at different viewpoints [every point of view of two point of view] can be generated.)

Regarding claim 6, Kimura teaches all of the limitations of claim 1 and further, 
wherein the plurality of exposure pair images photographed by a photographing apparatus, (Kimura para 21; view taken by a Parallax digital camera) the photographing apparatus for each pair of two points (Kimura Fig.3 S302 A Parallax also Fig. 4A-B) of view photographs the plurality of exposure pair images (Kimura Para 46, an image at a certain viewpoint can be generated by collecting the pixel signals at the similar relative positions in the ML,  this processing is similarly performed for each of the pixels under each ML in the MLA 20, a plurality of images captured at different viewpoints can be generated.) based on a change in an exposure value of the plurality of exposure values, and the exposure values of the plurality of exposure values changes  in an order.(Kimura Para 47; performs brightness correction for adjusting a difference in brightness among the parallax images due to a difference in shading state; and Fig.3A S303-S304)

Regarding claim 8, Kimura teaches all of the limitations of claim 1 and further, 
wherein the parallax image producing portion is further configured to generate the parallax image based on weight corresponding to a degree at which an area is the exclusion area with respect to respective areas of the plurality of exposure pair images. (Kimura para 54, Values of the selected pixels are weighted and added according to an aperture ratio and a pixel value of each of the pixels, to generate pixels composing an output image.)

Regarding claim 9. Claim 9 is rejected using the same rejections as made to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim above, and further in view of Schachter US 20150193917.

Regarding claim 2, Kimura teaches all of the limitations of claim 1 and further, further comprising: 

a high dynamic range image producing portion configured to generate a high dynamic range image at a specific point of view based on the parallax image, and the plurality of exposure pair images; and (Kimura para 35; plurality of images at the different viewpoints [pair]( parallax images) is acquired in the above-mentioned configuration, and the HDR synthesis is performed based on a difference in shading state for each of the images.)

a transmission portion configured to:
subtract a minimum value of pixel values from the pixel values of the high dynamic range image and (Kimura Para 41; the dynamic range can be expanded by respectively selecting the pixels with a relatively low aperture ratio and the pixels with a relatively high aperture ratio in the bright subject and the dark subject. And para 53; to select a pixel P(2, 2)-P(4, 4) in a central portion)

Although Kimura teaches digital image processing Kimura does not explicitly teach transform a number of bits of a resulting difference of the subtraction into a number of specific bits; obtain values based on the subtraction and the transformation; and transmit the obtained values as the pixel values of the high dynamic range image. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Schachter.  Regarding transform a number of bits of a resulting difference of the subtraction into a number of specific bits; obtain values based on the subtraction and the transformation; and transmit the obtained values as the pixel values of the high dynamic range image. Schachter teaches (para 13 the sigmoid component can down-convert the ramp processed one of the wavelet bands from the high dynamic range floating point values associated with each pixel (e.g., 64-bit or 32-bit floating point value) to lesser bit-length integer values associated with each pixel (e.g., 8 bits).).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Kimura in view of Schachter such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Para 13 improving image processing system. Additionally, Examiner notes the Applicant’s specifications state that subtraction is zero i.e. no change.  Additionally, Fig.9 teaches lowering a bit depth.

Regarding claim 3, Kimura and Schachter teach all of the limitations of claim 2 and further, wherein the transmission portion is further configured to transmit information indicating a range of the pixel values of the high dynamic range image. (Kimura para 7; image sensor including a plurality of pupil division pixels assigned to one microlens and capable of providing an HDR image,)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422